Citation Nr: 0127660	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  97-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from October 1977 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued a 40 percent 
disability rating for the veteran's service-connected low 
back disability.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's low back disability is manifested by severe 
limitation of motion; however, there is no evidence of 
ankylosis or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for the veteran's for the veteran's low 
back disability was granted in a December 1981 rating 
decision.  The RO determined that a disability rating of 10 
percent was warranted.  The 10 percent disability evaluation 
was continued via rating decisions of November 1984 and 
August 1985.  The rating was increased to 20 percent in an 
April 1994 rating decision and to 40 percent in a June 1995 
rating decision.  

In October 1996, the veteran submitted a request for 
reevaluation of his low back disability.  He indicated that 
he was receiving treatment at the Lowell VA Outpatient Center 
(OPC).  

Records for the period from February to August 1996 show that 
the veteran received treatment in September 1996 for low back 
pain.  His range of motion was limited, but neurological 
testing was negative.

A VA examination was conducted in November 1996.  The veteran 
described an 
in-service lifting injury that caused the onset of low back 
pain, and indicated that he had experienced back pain since 
that time.  He denied radiation of pain from the lower back 
into his legs.  He complained of heel discomfort.  He 
reported that he worked as a machine operator, and the 
requirement that he stand all day exacerbated his back pain.  
He indicated that exercise and medications helped.  He denied 
neurological symptoms such as visual loss, speech or language 
problems, loss of strength, loss of sensation, loss of 
coordination and headaches.  

On examination, the veteran had normal muscle strength and 
bulk.  On sensory examination all primary modalities were 
normal and present with the exception of the medial aspect of 
the left foot, where the veteran reported a subjective 
decrease of all sensory modalities anterior to the left heel.  
He had normal deep tendon reflexes at the knees, and ankle 
jerks were present at 1+.  His gait was normal.  The 
impression was chronic back pain with no clinical evidence of 
radiculopathy.  The examiner noted that a magnetic resonance 
imaging (MRI) a year prior to his examination showed 
degenerative disease of the spine at multiple levels, but 
that there was no compromised neural foramina, and no 
compression of the roots or spinal cord.  He concluded that 
the MRI suggested chronic degenerative disease of the 
lumbosacral spine.

The veteran's low back disability was assessed again during a 
VA examination in August 1999.  He reported that his pain had 
markedly increased since the assessment in November 1996.  He 
indicated that he continued to carry out physiotherapy at 
home with little improvement in his symptoms.  On physical 
examination, the veteran moved with a slow gait and he was 
bent forward at the waist.  He did not walk with a limp.  He 
complained of considerable low back pain, and palpation of 
the paravertebral musculature elicited pain on either side of 
midline from T11 downward to L4.  No bony abnormalities were 
detected, nor was there evidence of kyphosis or scoliosis.  
Range of motion was found to be very limited, with forward 
flexion measured at 45 degrees from a standing position of 
about 10 degrees of forward flexion, extension of zero 
degrees, side flexion to zero degrees, and side rotation to 
zero degrees.  Deep tendon reflexes at the knees and ankles 
were within normal limits and the veteran had normal 
sensation to touch in all the dermatomes of the legs and 
feet.  Motor power of the feet was normal.  The diagnosis was 
chronic, symptomatic degenerative disease of the lumbar spine 
without clinical or imaging evidence of motor or sensory 
nerve compression.

The RO subsequently received a letter dated in May 2000 from 
a VA orthopedist, who indicated that he had seen the veteran 
in April 2000.  At that time, the veteran had given a history 
of having fallen onto his back with severe pain resulting.  
The orthopedist related that the veteran's physical 
examination at that time was essentially unchanged from 
previous examinations.  The veteran had difficulty getting 
out of a chair.  His gait was with his trunk in slight 
forward flexion and slightly rotated toward the right.  
Forward flexion was to 30 degrees, and the veteran could not 
extend beyond neutral.  The veteran could rotate to the right 
and left only "about 50 to 60 degrees."  Side flexion was 
to about 20 degrees.  There was no evidence of muscle spasm, 
but the veteran was somewhat tender to pressure over both 
sacroiliac joints.  Neurologic examination revealed deep 
tendon reflexes of 2+ at the knees and 0 at the ankles, which 
were described as being unchanged from past examinations.  
Motor was intact to both hand and body tests, and sensory 
examination was intact to both pin and fine touch throughout 
both lower extremities.  The orthopedist opined that the 
veteran had acute episodes that occurred once or twice per 
year and lasted in the range of two to three weeks.  He 
stated that when the veteran experienced an attack, his 
disability was moderately severe, and that between attacks 
there was some mild low back pain.  He indicated that the 
veteran was rarely bedridden but needed to find a form of 
work which did not involve prolonged standing or walking, or 
require heavy lifting.

A report of an MRI performed at Merrimack Valley Health 
Services, Inc. in April 2000 was also subsequently received.  
The examination demonstrated a small right posterolateral 
disc protrusion at the L4-5 level, which slightly effaced the 
thecal sac but did not significantly intact the right L4-5 
neural foramen.  Minimal bulging of the annulus was seen at 
L5-S1 without focal protrusion.  The neural foramina were 
patent, and the vertebral bodies appeared intact.   The 
impression was small right posterolateral disc protrusion at 
L4-5, with minor bulging at L5-S1.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with VA examinations of his disability.  
Pertinent VA treatment records have been obtained.  The 
veteran has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the notification and 
duty to assist provisions of the VCAA and the implementing 
regulations.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

The RO determined that the veteran's low back disability 
warranted a 40 percent disability rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).   Such a rating is the highest allowable under 
that Diagnostic Code.

Ankylosis of the lumbar spine is to be rated as 50 percent 
disabling where the angle of ankylosis is unfavorable or 40 
percent if the angle of ankylosis is favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2001).  

Intervertebral disc syndrome will be rated as 60 percent 
disabling where the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A disability rating of 40 percent is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A rating of 20 percent will be assigned 
when the syndrome is moderate with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

With consideration of all pertinent disability factors, in 
particular the functional impairment due to pain on use and 
during flare-ups, the evidence satisfactorily establishes the 
presence of severe limitation of motion.  The currently 
assigned evaluation of 40 percent contemplates severe 
limitation of the lumbar spine or ankylosis of the lumbar 
spine at a favorable angle.  The evidence demonstrates that 
the veteran retains substantial useful motion of his lumbar 
spine.  In fact, between attacks the veteran's low back pain 
is reportedly mild.  The functional impairment from the 
disability would also be significantly less if the veteran 
avoided prolonged standing, prolonged walking, and heavy 
lifting.  Therefore, the Board must conclude that the 
functional impairment from the service-connected disability 
does not more nearly approximate the unfavorable ankylosis 
required for a higher evaluation than the favorable ankylosis 
contemplated by an evaluation of 40 percent.  

Additionally, although there is objective evidence of 
symptomatic degenerative disease of the lumbar spine, 
significant nerve root compression has not been found.  
Therefore, there is no basis for concluding that a higher 
evaluation would be warranted under Diagnostic Code 5293. 

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the medical evidence is against the 
veteran's claim for a higher rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

ORDER

Entitlement to an increased rating for a low back disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

